DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Response to Amendment
	Applicant has presented amendments to the claims on 12/27/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: "calculating, as a learning value, the value of the parameter that reduces an error between the known external force and estimated external force, the estimated external force being estimated by the estimator", “repeatedly calculating, as the learning value”, “wherein the repeatedly calculating, as the learning value, the value of the parameter by the RLS method includes: calculating, as the learning values”. The claim requires calculating a plurality of values and calls them all the singular learning value. Calling the plurality of calculated values all the singular learning values fails to particularly point out and distinctly claim the subject matter since it is not identifiable which of the calculated values corresponds to the learning value that is being claimed. 
Claim 1 also recites the limitation “wherein the repeatedly calculating, as the learning value, the value of the parameter by the RLS method includes: calculating, as the learning values”.  There is insufficient antecedent basis for this limitation in the claim since the claim does not recite the phrase learning values before. 
Claims 9 and 10 recite similar language and are similarly rejected. 
Claim 2 recites “calculating a learning value of the parameter that reduces the estimated external force”. As shown in the rejection of claim 1, there are multiple values that are being called learning value. Claim 2 and its learning value also fails to particularly point out and distinctly claim what is the learning value in light of the plurality of learning value that are being claimed. 
Claim 4 recites “calculated learning value is within a particular range, updating a value of the parameter to the calculated learning value; and in a case where the calculated learning value”. As shown in the rejection of claim 1, there are multiple values that are being called learning value. It is therefore unclear as to which learning value is being considered with respect to a range. Claim 4 and its learning value also fails to particularly point out and distinctly claim what is the learning value in light of the plurality of learning value that are being claimed.
Therefore, claims 1-5, and 9-10 are rejected. 

Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to the rejection(s) of claim(s)1-5, 9-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b). 
Applicant has presented amendments to the claims. Applicant argues that the amendments to the claims are not taught by the cited prior art. This argument has been deemed persuasive. 
However, a new grounds of rejection has been made due to amendments to the claims as shown in the rejection above. 

Relevant Prior Art 
	Braunstien et al (US PAT. 5,988,856) has been deemed relevant prior art since it is focused on printers and is focused on determining parameters such as friction.  

Examiner Suggestion
	As discussed during the interview on 05/23/2022, Applicant is requested to clarify that the calculated learning value is a plurality of values in claims 1-2, 4, and 9-10. Applicant is also requested to clarify which learning value(s) is being compared to a range in claim 4 and to provide support in the instant specification for any clarifying amendment. Examiner thanks Applicant for their time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116